Citation Nr: 0028642	
Decision Date: 10/31/00    Archive Date: 11/03/00	

DOCKET NO.  97-13 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for essential hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from June 1961 to October 
1981.  This is an appeal from a December 1996 rating action 
by the Department of Veterans Affairs (VA) Regional Office, 
St. Louis, Missouri, which denied entitlement to service 
connection for essential hypertension.  

The record reflects that the veteran also appealed from a 
February 1998 rating action confirming and continuing 
10 percent evaluations for his left and right knee 
disabilities.  In an October 1999 rating action the 
evaluation for each knee disability was increased to 
20 percent.  In a written and signed September 2000 statement 
the veteran withdrew his appeal for an increased rating for 
his knee disabilities.  The appeal on these issues having 
been effectively withdrawn, they are not matters on appeal 
and cannot be considered by the Board.  38 C.F.R. § 20.204.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
Regional Office.

2.  The veteran's service medical records reflect both normal 
and elevated blood pressure readings (labile hypertension). 

3.  Persistently elevated blood pressure readings or 
essential hypertension was medically demonstrated shortly 
after the veteran's release from active duty.

4.  There is a reasonable probability the veteran developed 
essential hypertension coincident with his active military 
service.




CONCLUSION OF LAW

Service connection for essential hypertension is in order as 
the evidence as to whether it was incurred in or aggravated 
during his active military service is in approximate balance.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.  

I.  Background

The veteran's service medical records reflect that in August 
1977 a blood pressure reading of 130/90 was recorded.  In 
June and July 1979 blood pressure readings of 146/98, 128/82 
and 124/80 were recorded.  When he was examined for 
retirement from military service in August 1981 his blood 
pressure was 140/100.  

The veteran was seen at a service department emergency room 
with a complaint of chest pain on November 30, 1982 when a 
blood pressure reading of 152/112 was recorded.  The veteran 
was admitted to a service department hospital.  It was noted 
that he had a 10 year history of borderline hypertension.  
His blood pressure was 142/100.  The physical examination, 
serum enzymes and chest X-ray study were within normal limits 
and electrocardiograms were also normal.  A myocardial 
infarction was ruled out.  He underwent an exercise stress 
test that was negative for coronary artery disease.  He was 
discharged to his home with recommendations for continuing 
monitoring of blood pressure, weight loss and monitoring of 
salt intake in his diet.  The discharge diagnoses were 
noncardiac chest pain, spontaneously resolved and borderline 
hypertension.  

In June 1983 his blood pressure was 152/102.  In July 1984 
his blood pressure was 132/98.  In January 1985 blood 
pressure readings of 120/86 and 156/100 were recorded.  

The veteran's initial claim for VA disability benefits was 
submitted in November 1991.  He claimed service connection 
for a hearing loss.

The Regional Office later received records from a U.S. naval 
hospital reflecting that when the veteran was seen in April 
1989 his blood pressure was 130/96.  

The veteran was hospitalized by the VA during February 1993 
for exertional chest pain of one year duration.  His 
medications included nifedipine, a drug which reduces blood 
pressure.  Various findings were recorded on physical 
examination including a blood pressure reading of 132/84.  
The final diagnoses were exertional chest pain and 
hypertension.  

In November 1996 the veteran submitted a claim for service 
connection for essential hypertension.

The Regional Office later received a report of the veteran's 
hospitalization in June 1995 for a recurrent ventral hernia.  
Physical examination while hospitalized reflected a blood 
pressure reading of 162/100.  The final diagnoses included 
hypertension.  

During a December 1997 hearing at the Regional Office, the 
veteran testified that his blood pressure was high on each 
physical examination that he took during service.  He was 
advised by a medical professional to have a salt-free diet, 
exercise and take Aspirin.  He was able to maintain his blood 
pressure level until 1993 with medication for the 
hypertension.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131.  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and essential hypertension becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In this case, the veteran's service medical records reflect 
both normal and elevated readings or labile hypertension.  A 
blood pressure reading of 140/100 was noted at separation and 
persistent elevated blood pressure readings were medically 
recorded starting 14 months his separation from military 
service when the veteran was hospitalized with chest pain.  
Borderline hypertension was then diagnosed.  As noted in 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992), diastolic 
blood pressure readings which are predominantly 100 or more 
are evidence of disabling hypertension, as defined by the 
rating schedule.  Where intermittent hypertension is followed 
by the persistent type found in hypertensive vascular 
disease, the former must be considered the early stage of the 
latter.  Resolving all doubt in favor of the veteran as is 
required by law, the Board can only reasonably conclude that 
the veteran's current essential hypertension had its onset 
during his period of active military service..  38 U.S.C.A. 
§ 5107.  Therefore, service connection for essential 
hypertension is in order.  38 U.S.C.A. §§  1110, 1131. 



ORDER

Entitlement to service connection for essential hypertension 
is established.  The appeal is granted. 



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals




 

